446 F.2d 1406
UNITED STATES of America, Plaintiff-Appellee,v.Robert Frank SAENZ, Defendant-Appellant.
No. 31120.
United States Court of Appeals, Fifth Circuit.
Sept. 15, 1971.

Anthony Michael Glassman, Beverly Hills, Cal., for defendant-appellant.
Seagal V. Wheatley, U.S. Atty., Henry J. Novak, Jr., Asst. U.S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
A careful review of the record discloses that the search involved in this case was a border search and that the motion to suppress was properly denied by the district court.


2
Judgment affirmed.